Robinson, J.
The plaintiff appeals from a judgment in favor of defendant and from an order denying a motion for a new trial. The plaintiff sues as the executor of Christine Klink to recover the value of a threshing-machine outfit which was purchased by her son Christ TP ink and sold under an execution against his property. The case *210presented only a simple question of fact on which, the jury found a verdict against the plaintiff. The verdict is clearly right and it is well sustained by the evidence.
. Under a judgment and execution against Christ Blink, the sheriff duly levied on and sold the threshing outfit as his property. The claim of the plaintiff is that, long prior to the judgment and execution, Christ Blink sold the outfit to his aged mother for $2,400, giving her a bill of sale, and that she paid him in cash, currency, and silver between $800 and $900 and gave up his past due paper amounting to $1,500.
. The story is highly improbable. The mother was a woman of sixty-seven years. She knew nothing of threshing machines and she had no possible use for such a machine. She never attempted to use it. ITer son was hopelessly in debt and he had no other property subject to execution. The son kept the outfit on his mother’s place both before and after the pretended sale, unless when in use or when it was left in the field. Yet there never was an actual and continuous change of possession after the alleged sale. The son continued to use the property the same as before the sale. Hence the alleged sale is presumed to be fraudulent and void (Comp. Laws 1913, § 722) and that presumption is in accord with the testimony. The evidence must be weighed. In regard to the bill of sale the facts and circumstances outweigh the positive testimony of Christ Blink, the judgment debtor. There is no convincing testimony that his mother ever saw or heard of the bill of sale, much less that she paid over to her son such a large amount of currency and silver to apply on the purchase. Aged women are not doing business in that way. They do not buy threshing machines. When a distressed creditor makes a bill of sale to his wife or mother, it is most invariably made for the secret purpose, which is very obvious, the purpose of hindering, delaying and defrauding creditors, and that purpose is well shown by the testimony showing the declaration of Christ Blink, to the effect that he owned the threshing outfit though he was not supposed to own it.
The judgment is right, and it is affirmed.
Grace, J. I concur in the result.